Exhibit 10.1

SECOND AMENDMENT TO

SEPARATION AGREEMENT

 

This Second Amendment to Separation Agreement (this “Amendment”) is made
effective as of May 10, 2006, and is entered into by and between Allos
Therapeutics, Inc., a Delaware corporation (the “Company”), and Michael E. Hart
(“Executive” and, together with the Company, the “Parties”).

 

RECITALS

 

WHEREAS, the Company and Executive are parties to that certain Separation
Agreement dated March 3, 2006, as amended on March 9, 2006 (the “Separation
Agreement”);

 

WHEREAS, Executive’s last day of employment with the Company was March 9, 2006;

 

WHEREAS, in order to comply with certain provisions of Section 409A of the
Internal Revenue Code of 1986 and the proposed Treasury Department regulations
thereunder concerning payments to “specified employees” upon separation from
service and the extension of stock options, the Parties desire to rescind
certain payments made under the Separation Agreement and amend certain terms of
the Separation Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereby agree as follows:

 

AGREEMENT

 

1.                                      All capitalized terms used but not
defined herein shall have the meanings assigned to them in the Separation
Agreement.

 

2.                                      The Parties agree that the terms of
Section 2(a) of the Separation Agreement, as originally entered into, are hereby
rescinded. Within ten (10) days after execution of this Amendment, Executive
shall return to the Company all payments previously received by him pursuant to
Section 2(a) of the Separation Agreement. The Parties further agree that Section
2(a) of the Separation Agreement shall be amended and restated to read in its
entirety as follows:

 

(a)                               Severance Payments. The Company shall pay
Executive an amount equal to eighteen (18) months of his base salary (as in
effect on the date of termination), on the following schedule:  (i) On September
11, 2006, the Company shall pay to Executive a lump sum equal to $181,229; and
(ii) over the twelve (12) month period beginning with the Company’s next regular
payroll date occurring after September 11, 2006, the Company shall pay to
Executive an amount equal to twelve (12) months of such base salary in
accordance with the Company’s regular payroll practices. All payments pursuant
to this Section 2(a) shall be reduced by such deductions and withholdings as the
Company is required to make pursuant to law, or by further agreement with
Executive.

 

3.                                      The Parties agree that the terms of
Section 2(d) of the Separation Agreement, as originally entered into, are hereby
rescinded. Within ten (10) days after execution of this Amendment, Executive
shall return to the Company all payments previously received by him pursuant to

 

--------------------------------------------------------------------------------


 

Section 2(d) of the Separation Agreement. The Parties further agree that Section
2(d) of the Separation Agreement shall be amended and restated to read in its
entirety as follows:

 

(d)                                 Supplemental Insurance. Executive shall
receive, against presentation of proper receipts, reimbursement on a grossed-up
basis, for the after-tax payment of the premiums that Executive is required to
make in order to maintain his term life insurance coverage and supplemental
disability coverage as in effect immediately prior to the Separation Date or the
Early Separation Date, for a period of twenty-four (24) months following the
Separation Date or the Early Separation Date, provided that no payment pursuant
to this Section 2(d) shall be made to Executive until September 11, 2006, at
which time the Company shall pay to Executive all amounts owing under this
Section 2(d) as of such date.


 

4.                                      Section 2(f)(ii) of the Separation
Agreement is hereby amended and restated to read in its entirety as follows:

 

(ii)                                  Exercise Period.

 

If Executive remains employed through the Separation Date, all vested options
held by Executive on the Separation Date and those options that become vested by
operation of Section 2(f)(i) hereof shall remain exercisable until the later of
(i) ninety (90) days following Executive’s resignation from the Board or (ii)
ninety (90) days following the last day of Executive’s consulting service,
provided however that Executive’s 1995 Plan Options (as defined below) shall, if
not terminated sooner pursuant to clause (ii), terminate on December 31, 2006,
and shall not be exercisable thereafter. For purposes of this Agreement,
Executive’s “1995 Plan Options” shall mean (i) that certain option granted to
Executive under the Company’s 1995 Stock Option Plan (the “1995 Plan”) to
purchase 240,250 shares of Common Stock, having a grant date of December 2,
1999, and an exercise price of $0.56 per share; and (ii) that certain option
granted to Executive under the 1995 Plan to purchase 62,000 shares of Common
Stock, having a grant date of January 12, 2000, and an exercise price of $2.42
per share.

 

5.                                      The Parties hereby acknowledge and agree
that Sections 3 and 4 of the Separation Agreement do not apply and are of no
further force or effect. Accordingly, Sections 3 and 4 are hereby amended and
restated to read in their entirety as follows:

 

Section 3. This section is intentionally omitted.

 

Section 4. This section is intentionally omitted.

 

6.                                      Except as set forth above, the
Separation Agreement, as amended, shall remain in full force and effect in
accordance with its terms.

 

7.                                      This Amendment may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together shall be considered one and the same agreement.

 

8.                                      This Amendment shall be governed by and
construed and enforced in accordance with the laws of the State of Delaware
applicable to contracts made and to be performed entirely within such state.

 

2

--------------------------------------------------------------------------------


 

9.                                      This Amendment shall be effective upon
its execution by each of the Company and Executive.

 

[Remainder of page intentionally left blank.]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date and
year first written above.

 

 

 

/s/ Michael E. Hart

 

 

Michael E. Hart

 

 

 

 

 

ALLOS THERAPEUTICS, INC.

 

 

 

 

 

By:

    /s/ Paul L. Berns

 

 

Name: Paul L. Berns

 

Title:   President and Chief Executive Officer

 

4

--------------------------------------------------------------------------------